Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of July __,
2012 by and among MRI Interventions, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser,” and collectively, the
“Purchasers”).
 
RECITALS
 
A.           The Company is offering for sale units (“Units”), with each Unit
consisting of (i) one share of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), and (ii) a warrant to purchase 0.50 share of Common
Stock (the “Offering”).  The maximum aggregate offering amount is $5,000,000,
provided that the Company reserves the right, without obligation, to increase
the size of the Offering by an additional $1,000,000 to cover over-allotments,
if any, made in connection with the Offering. The sale of Units in the Offering
may occur in one or more closings.
 
B.           The Company has engaged Summer Street Research Partners (“Summer
Street”) to act as placement agent for the Offering on a “best efforts” basis,
and Summer Street has engaged one or more sub-placement agents.
 
C.           Pursuant to this Agreement, each Purchaser, severally and not
jointly, wishes to purchase, and the Company wishes to sell, upon the terms and
conditions set forth herein, that aggregate number of Units set forth below such
Purchaser’s name on the signature page of this Agreement.
 
D.           The Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.
 
E.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Shares and the Warrant Shares (as defined below) under the Securities Act and
the rules and regulations promulgated thereunder and applicable state securities
laws.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Action” means any action, suit, notice of violation, proceeding (including any
partial proceeding such as a deposition) or investigation pending or, to the
Company’s Knowledge, overtly threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee, before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agreement” has the meaning set forth in the Preamble.
 
“Available Undersubscription Amount” has the meaning set forth in Section 4.14.
 
“Basic Amount” has the meaning set forth in Section 4.14.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
“Closing” means the closing of the purchase and sale of the Units pursuant to
this Agreement.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.
 
“Commission” has the meaning set forth in the Recitals.
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, or
such other legal counsel as may be engaged by the Company.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.
 
“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Disclosure Schedules” has the meaning set forth in Section 3.1.
 
“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
 
“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.
 
“Environmental Laws” has the meaning set forth in Section 3.1(dd).
 
“Evaluation Date” has the meaning set forth in Section 3.1(t).
 
 
2

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“Excluded Securities” means (i) securities issued upon the exercise or
conversion of any securities issued by the Company prior to the date hereof,
(ii) securities (including Common Stock Equivalents) issued to employees,
officers, directors, consultants or advisors of the Company pursuant to plans or
agreements approved by the Board of Directors or a duly authorized committee of
the Board of Directors, and the issuance of securities upon exercise or
conversion of any such securities, and (iii) securities issued in connection
with sponsored research, collaboration, technology license, development, OEM,
distribution, marketing, services or other similar agreements or strategic
partnerships approved by the Board of Directors or a duly authorized committee
of the Board of Directors.
 
“Final Closing Date” means the date of the last closing of the purchase and sale
of Units in the Offering.  In the event an additional closing of the purchase
and sale of Units in the Offering does not occur following the Closing Date, the
Closing Date shall also be the Final Closing Date.
 
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Indemnified Person” has the meaning set forth in Section 4.10(b).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restriction of any kind.
 
“Major Investor” means a Purchaser whose Subscription Amount for Shares and
Warrants purchased at the Closing equals or exceeds Two Hundred Thousand Dollars
($200,000).
 
“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, except that any of the
following, either alone or in combination, shall not be deemed a Material
Adverse Effect: (i) effects caused by changes or circumstances affecting general
market or other conditions in the U.S. economy or which are generally applicable
to the industry in which the Company operates, provided that such effects are
not borne to a materially disproportionate degree by the Company compared to
other companies operating in the same industry as the Company; (ii) effects
resulting from or relating to the announcement or disclosure of the sale of the
Securities or other transactions contemplated by this Agreement or the Offering;
or (iii) effects caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with this Agreement.
 
“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.
 
“Material Permits” has the meaning set forth in Section 3.1(n).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Notice of Acceptance” has the meaning set forth in Section 4.14.
 
“OFAC” has the meaning set forth in Section 3.1(kk).
 
“Offer” has the meaning set forth in Section 4.14.
 
“Offer Notice” has the meaning set forth in Section 4.14.
 
“Offer Period” has the meaning set forth in Section 4.14.
 
“Offered Securities” has the meaning set forth in Section 4.14.
 
“Offering” has the meaning set forth in the Recitals.
 
 
3

--------------------------------------------------------------------------------

 
 
“Offering Termination Date” means the termination date of the Offering, which
date shall be no later than July 31, 2012.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Placement Agents” means, collectively, Summer Street and all sub-placement
agents engaged by Summer Street for the Offering.
 
“Pre-Notice” has the meaning set forth in Section 4.14.
 
“Press Release” has the meaning set forth in Section 4.5.
 
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and/or quoted for trading, which, as of the date of this
Agreement and each Closing Date, shall be the OTC Bulletin Board.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or overtly threatened in writing.
 
“Purchase Price” means $1.10 per Unit.
 
“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Purchaser Party” has the meaning set forth in Section 4.10.
 
“Refused Securities” has the meaning set forth in Section 4.14.
 
“Registration Rights Agreement” has the meaning set forth in the Recitals.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Required Approvals” has the meaning set forth in Section 3.1(e).
 
“Required Purchasers” means Purchasers holding or having the right to acquire
66.66% of the Shares and the Warrant Shares, at the time applicable time.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” means, collectively, the Shares, the Warrants and the Warrant
Shares.
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Shares” means, as the context requires, (i) the shares of Common Stock being
acquired by a Purchaser pursuant to this Agreement, or (ii) the aggregate number
of shares of Common Stock being acquired by all Purchasers together pursuant to
this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Short Sales” include, without limitation (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).
 
“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Units purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)” in United States dollars and in
immediately available funds.
 
“Subsequent Financing” means the issuance by the Company of Common Stock or
Common Stock Equivalents, other than in a public offering pursuant to an
effective registration statement under the Securities Act, in exchange for cash
proceeds in a transaction or series of related transactions the primary purpose
of which is to raise capital; provided, that in no event shall the Offering
constitute a Subsequent Financing.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.
 
“Summer Street” has the meaning set forth in the Recitals.
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted on
its Principal Trading Market, or (ii) if the Common Stock is not listed or
quoted on any Trading Market, a day on which the Common Stock is quoted in the
over the counter market as reported in the OTC Pink (also known as “Pink
Sheets”) by OTC Markets Group Inc. (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in clause (i) or
(ii) above, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Stock Market (any market tier) or the OTC Bulletin Board, on which
the Common Stock is listed or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement and any other
documents or agreements explicitly contemplated hereunder.
 
“Transfer Agent” means Continental Stock Transfer & Trust Co., the current
transfer agent of the Company, or any successor transfer agent for the Company.
 
“Undersubscription Amount” has the meaning set forth in Section 4.14.
 
“Unit” has the meaning set forth in the Recitals
 
“Warrants” means, as the context requires, (i) the warrants being acquired by a
Purchaser pursuant to this Agreement, or (ii) the aggregate warrants being
acquired by all Purchasers together pursuant to this Agreement.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Closing.
 
(a)           Amount. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
such number of shares of Common Stock equal to the quotient resulting from
dividing (i) the Subscription Amount for such Purchaser by (ii) the Purchase
Price, rounded down to the nearest whole share. In addition, each Purchaser
shall receive a Warrant to purchase a number of Warrant Shares equal to fifty
percent (50%) of the number of Shares purchased by such Purchaser, rounded up to
the nearest whole share. The Warrants shall have an exercise price equal to
$1.45 per Warrant Share.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Closing. The Closing of the purchase and sale of the Shares and
Warrants pursuant to hereto shall take place at the offices of Baker, Donelson,
Bearman, Caldwell & Berkowitz, PC on the Closing Date or at such other location
or remotely by facsimile transmission or other electronic means as determined by
the Company.
 
(c)           Form of Payment. Unless otherwise agreed by the Company, on or
before the Closing Date, each Purchaser shall wire its Subscription Amount, in
United States dollars and in immediately available funds, in accordance with the
written wire transfer instructions provided by the Company. The Company shall,
within three Trading Days after the Closing, deliver or cause to be delivered to
each Purchaser (i) one or more original stock certificates evidencing the number
of Shares such Purchaser purchased, and (ii) one or more Warrants, substantially
in the form attached hereto as Exhibit B, evidencing the appropriate number of
Warrant Shares as provided in Section 2.1(a) above.
 
2.2           Closing Deliveries.
 
(a)           At or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to the Placement Agents, on behalf of the Purchasers, the
following (the “Company Deliverables”):
 
(i)         this Agreement, duly executed by the Company;
 
(ii)         a customary legal opinion from Company Counsel, dated as of the
Closing Date, executed by such counsel and addressed to the Purchasers and the
Placement Agents;
 
(iii)         the Registration Rights Agreement, duly executed by the Company;
and
 
(iv)         a certificate of the Secretary of the Company, dated as of the
Closing Date, (a) certifying the resolutions adopted by the Board of Directors
of the Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, and (b) certifying the current versions of the
certificate of incorporation and bylaws of the Company.
 
(b)           At or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):
 
(i)         this Agreement, duly executed by such Purchaser;
 
(ii)         its Subscription Amount, in United States dollars and in
immediately available funds, in the amount indicated below such Purchaser’s name
on the applicable signature page hereto under the heading “Aggregate Purchase
Price (Subscription Amount)” by wire transfer in accordance with the Company’s
written instructions;
 
(iii)         the Registration Rights Agreement, duly executed by such
Purchaser; and
 
(iv)         a fully completed and duly executed Accredited Investor
Questionnaire and Stock Certificate Questionnaire in the forms provided by the
Company.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company. Except as set forth
in the schedules delivered herewith (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules or other representation
relating to the subject matter of such disclosure, the Company hereby represents
and warrants as of the date hereof and as of the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each Purchaser:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3.1(a) hereto. Except as disclosed in
Schedule 3.1(a) hereto, the Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary, if any, free
and clear of any and all Liens, and all the issued and outstanding shares of
capital stock or comparable equity interest of each Subsidiary, if any, are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.
 
(b)           Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate of
incorporation, bylaws or other organizational or charter documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have a Material Adverse Effect, and no
Proceeding has been instituted, is pending, or, to the Company’s Knowledge, has
been threatened in writing in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
(c)           Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder. The
Company’s execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the Shares
and the Warrants and the reservation for issuance and the subsequent issuance of
the Warrant Shares upon exercise of the Warrants) have been duly authorized by
all necessary corporate action on the part of the Company, and no further
corporate action is required by the Company, its Board of Directors or its
stockholders in connection therewith other than in connection with the Required
Approvals. Each of the Transaction Documents to which the Company is a party has
been (or upon delivery will have been) duly executed by the Company and is, or
when delivered in accordance with the terms hereof, will constitute the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d)           No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares and Warrants and the reservation
for issuance and issuance of the Warrant Shares) do not and will not
(i) conflict with or violate any provisions of the Company’s certificate of
incorporation or bylaws or otherwise result in a violation of the organizational
documents of the Company, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, or (iii) subject to the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws,
assuming the correctness of the representations and warranties made by the
Purchasers herein), or by which any property or asset of the Company is bound or
affected, except in the case of clauses (ii) and (iii) such as would not,
individually or in the aggregate, have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Filings, Consents and Approvals. Neither the Company nor any of
its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including the Principal Trading Market) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the Shares
and Warrants and the reservation for issuance and issuance of the Warrant
Shares), other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by applicable state securities laws,
(iii) the filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D of the Securities Act, (iv) the filing of any
requisite notices and/or application(s) to the Principal Trading Market for the
issuance and sale of the Securities and the listing of the Shares and Warrant
Shares for trading or quotation, as the case may be, thereon in the time and
manner required thereby, (v) the filings contemplated in Section 4.5 of this
Agreement and (vi) those that have been made or obtained prior to the date of
this Agreement (collectively, the “Required Approvals”).
 
(f)           Issuance of the Securities. The Shares have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights of stockholders. The Warrants
have been duly authorized and, when issued and paid for in accordance with the
terms of the Transaction Documents, will be duly and validly issued, free and
clear of all Liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of stockholders. The Warrant Shares
issuable upon exercise of the Warrants have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents
and the Warrants will be duly and validly issued, fully paid and nonassessable,
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights of stockholders. Assuming the
accuracy of the representations and warranties of the Purchasers in this
Agreement, the Securities will be issued in compliance with all applicable
federal and state securities laws. As of the Closing Date, the Company shall
have reserved from its duly authorized capital stock the number of shares of
Common Stock issuable upon exercise of the Warrants (without taking into account
any limitations on the exercise of the Warrants set forth in the Warrants). The
Company shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
capital stock, solely for the purpose of effecting the exercise of the Warrants,
the number of shares of Common Stock issuable upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants).
 
(g)           Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company as of May 31, 2012 (whether then convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(g) hereto. No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents that have not been
effectively waived as of the Closing Date. The issuance and sale of the Shares
and Warrants will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchasers and the Placement
Agents) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all applicable federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.
 
(h)           SEC Reports; Disclosure Materials. The Company has filed with the
Commission all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports,” and the SEC Reports,
together with the Disclosure Schedules, being collectively referred to as the
“Disclosure Materials”), on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective filing dates, or to the extent
corrected or updated by a subsequent amendment or restatement, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. Each of the Material Contracts to which
the Company or any Subsidiary is a party or to which the property or assets of
the Company or any of its Subsidiaries are subject has been filed (or
incorporated by reference) as an exhibit to the SEC Reports.
 
 
8

--------------------------------------------------------------------------------

 
 
(i)           Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
or updated by a subsequent amendment or restatement). Such financial statements
have been prepared in accordance with GAAP, except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries taken as a whole as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal year-end audit adjustments.
 
(j)           Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in a subsequent
SEC Report filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, (v) except as disclosed in the SEC Reports, there has not
been any material change or amendment to, or any waiver of any material right by
the Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject.
 
(k)           Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Securities or (ii) except as disclosed in the
SEC Reports, would, if there were an unfavorable decision, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(l)           Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have a Material Adverse Effect. None of the Company’s or any
Subsidiary’s employees is a member of a union that relates to such employee’s
relationship with the Company or Subsidiary, and neither the Company nor any of
its Subsidiaries is a party to a collective bargaining agreement.  The Company
and each Subsidiary believes that its relationship with its employees is good.
No current executive officer of the Company (as defined in Rule 501(f) of the
Securities Act) has notified the Company or any such Subsidiary that such
officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. To
the Company’s Knowledge, no current executive officer is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement with the Company, or any other contract or agreement
or any restrictive covenant in favor of a third party, and to the Company’s
Knowledge, the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters. The Company and its Subsidiaries are in compliance with
all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(m)           Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company, its
Subsidiaries or their respective properties or assets, or (iii) is in violation
of, or in receipt of written notice that it is in violation of, any statute,
rule or regulation of any governmental authority or self-regulatory organization
(including the Principal Trading Market) applicable to the Company, except in
each case as would not, individually or in the aggregate, have a Material
Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(n)           Regulatory Permits. The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct its
respective business as currently conducted and as described in the SEC Reports,
except where the failure to possess such permits, individually or in the
aggregate, has not and would not have a Material Adverse Effect (“Material
Permits”).  Neither the Company nor any of its Subsidiaries has received any
notice of Proceedings relating to the revocation or material adverse
modification of any such Material Permits.
 
(o)           Title to Assets. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property owned by them, if any. The
Company and its Subsidiaries have good and marketable title to all tangible
personal property owned by them that is material to the business of the Company
and its Subsidiaries, taken as whole, in each case free and clear of all Liens
except as disclosed in Schedule 3.1(o) or such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and facilities by the Company and its
Subsidiaries.
 
(p)           Patents and Trademarks. To the Company’s Knowledge, the Company
and its Subsidiaries own, possess, license or have other rights to use, all
patents, patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have would have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). There is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by any Person that the Company’s
business as now conducted infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of such Person. To the
Company’s Knowledge, there is no existing infringement by another Person of any
of the Intellectual Property Rights that would have a Material Adverse Effect.
The Company and its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights, except where failure to do so would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(q)           Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
Neither the Company nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
any Subsidiary be unable to renew their respective existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business.
 
(r)           Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the executive officers or directors of the Company and,
to the Company’s Knowledge, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.
 
(s)           Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.
 
 
10

--------------------------------------------------------------------------------

 
 
(t)           Sarbanes-Oxley; Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of the Closing Date. The Company has
established disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(u)           Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agents with
respect to the offer and sale of the Shares and Warrants (which placement agent
fees are being paid by the Company). The Company shall indemnify, pay, and hold
each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any such right, interest or claim.
 
(v)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires provided by the Purchasers, no registration under the Securities
Act is required for the offer and sale of the Shares and Warrants by the Company
to the Purchasers under the Transaction Documents. The issuance and sale of the
Shares and Warrants hereunder does not contravene the rules and regulations of
the Principal Trading Market.
 
(w)           Investment Company. The Company is not, and immediately after
receipt of payment for the Shares and Warrants, will not be an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
The Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act of 1940, as amended.
 
(x)           Registration Rights. Except for the Purchasers and the Placement
Agents in connection with the Offering, and except as set forth in Schedule
3.1(x) hereto, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.
 
(y)           Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the twelve (12) months preceding the date hereof, received written notice
from the Principal Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements of the Principal Trading
Market. The Company is in compliance with all listing and maintenance
requirements of the Principal Trading Market on the date hereof.
 
(z)           Rights Agreements. The Company has not adopted any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.
 
(aa)           Disclosure. The Company confirms that it has not provided, and to
the Company’s Knowledge, none of its executive officers or directors nor any
other Person acting on its or their behalf has provided, and it has not
authorized the Placement Agents to provide, any Purchaser or its respective
agents or counsel with any information that it believes constitutes material,
non-public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the manner
contemplated by Section 4.5 hereof. The Company understands and confirms that
the Purchasers will rely on the foregoing representations in effecting
transactions in securities of the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
(bb)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has, directly
or indirectly, at any time within the past six (6) months, made any offers or
sales of any Company security or solicited any offers to buy any Company
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Shares and Warrants as
contemplated hereby or (ii) cause the Offering to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or quoted.
 
(cc)           Tax Matters. The Company and each of its Subsidiaries (i) has
prepared and filed (or has requested valid extensions for) all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, and (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company, except in either case where the failure
to prepare, file or pay would not have a Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the Company or any of
its Subsidiaries by the taxing authority of any jurisdiction.
 
(dd)           Environmental Matters. To the Company’s Knowledge, neither the
Company nor any of its Subsidiaries (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws, which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and, to the Company’s Knowledge, there is no pending
investigation or investigation threatened in writing that could reasonably be
expected to lead to such a claim.
 
(ee)           No General Solicitation. Neither the Company nor, to the
Company’s Knowledge, any Person acting on behalf of the Company has offered or
sold any of the Shares or Warrants by any form of general solicitation or
general advertising (within the meaning of Regulation D).
 
(ff)           Unlawful Payments. To the Company’s Knowledge, none the Company,
any of its Subsidiaries, nor any directors, executive officers, employees,
agents or other Persons acting at the direction of or on behalf of the Company
or any of its Subsidiaries, has, in the course of its actions for or on behalf
of the Company: (a) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to foreign or domestic
political activity; (b) made any unlawful payments to any foreign or domestic
governmental officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds; (c) violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended; or (d) made any other
unlawful bribe, rebate, payoff, influence payment, kickback or other material
unlawful payment to any foreign or domestic government official or employee.
 
(gg)           Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its SEC Reports and is not so disclosed and would
have a Material Adverse Effect.
 
(hh)           Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Shares and
Warrants. The Company represents to each Purchaser that the Company’s decision
to enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.
 
 
12

--------------------------------------------------------------------------------

 
 
(ii)           Absence of Manipulation. The Company has not, and, to the
Company’s Knowledge, no Person acting on its behalf has, taken any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company in violation of applicable law to facilitate the
sale or resale of the Securities.
 
(jj)           PFIC. Neither the Company nor any of its Subsidiaries is or
intends to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.
 
(kk)           OFAC. Neither the Company nor any of its Subsidiaries is, and, to
the Company’s Knowledge, no director, executive officer, agent, employee,
Affiliate or other Person acting for or on behalf of the Company or any of its
Subsidiaries is, currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).  The
Company will not knowingly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.
 
(ll)           No Additional Agreements. The Company does not have any agreement
or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
3.2           Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
 
(a)           Authority. The Purchaser is either an individual or an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. If the Purchaser is not an individual, the execution and delivery of
this Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of such Purchaser. Each Transaction Document to
which the Purchaser is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(b)           No Conflicts. The execution, delivery and performance by the
Purchaser of this Agreement and the other Transaction Documents to which it is a
party, and the consummation by such Purchaser of the transactions contemplated
hereby and thereby, will not (i) if applicable, result in a violation of the
organizational documents of such Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Purchaser, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, have a material adverse effect on the ability
of such Purchaser to perform its obligations hereunder or any of the other
Transaction Documents to which such Purchaser is a party.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Investment Intent. The Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law, and the Purchaser is acquiring the
Shares and Warrants and, upon exercise of the Warrants, will acquire the Warrant
Shares issuable upon exercise thereof, as principal for its own account and not
with a view to, or for distributing or reselling such Securities or any part
thereof in violation of the Securities Act or any applicable state securities
laws, provided, however, that by making the representations herein, such
Purchaser does not agree to hold any of the Securities for any minimum period of
time and reserves the right, subject to the provisions of this Agreement, the
Warrant and the Registration Rights Agreement, at all times to sell or otherwise
dispose of all or any part of such Securities pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Such Purchaser is acquiring the Securities hereunder in the ordinary
course of its business. Such Purchaser does not presently have any agreement,
plan or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any person or entity.  The Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act or an entity
engaged in a business that would require it to be so registered as a
broker-dealer.
 
(d)           Purchaser Status. At the time the Purchaser was offered the Shares
and Warrants, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants it will be, an “accredited investor” as defined in Rule
501(a) under the Securities Act.  The Accredited Investor Questionnaire
delivered by the Purchaser in connection with this Agreement is complete and
accurate in all respects as of the date of this Agreement and the Closing Date
and will be accurate in all respects as of the effective date of the
Registration Statement; provided, that the Purchaser shall be entitled to update
such information by providing written notice thereof to the Company.
 
(e)           General Solicitation. The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.
 
(f)           Experience. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Purchaser is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
(g)           Access to Information. The Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the Offering and the merits and risks of investing in the Securities,
(ii) access to information about the Company and its Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment, and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Purchaser or its representatives shall modify, amend or affect
such Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents. The Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Securities.
 
(h)           Certain Trading Activities. Other than consummating the
transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the time that such Purchaser was first contacted by
the Company, any of the Placement Agents or any other Person regarding the
specific investment contemplated hereby. Other than to other Persons party to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction, including the
existence and terms of this transaction.
 
 
14

--------------------------------------------------------------------------------

 
 
(i)           Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.
 
(j)           Independent Investment Decision. The Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. The Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. The Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities. The Purchaser understands that
the Placement Agents have acted solely as the agents of the Company in this
placement of the Shares and Warrants and such Purchaser has not relied on the
business or legal advice of the Placement Agents or any of their respective
agents, counsel or Affiliates in making its investment decision hereunder, and
the Purchaser confirms that none of such Persons has made any representations or
warranties to such Purchaser in connection with the transactions contemplated by
the Transaction Documents.
 
(k)           Reliance on Exemptions. The Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
 
(l)           No Governmental Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the Offering.
 
(m)           Regulation M. The Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchasers.
 
(n)           Residency. The Purchaser’s residence (if an individual) or offices
in which its investment decision with respect to the Securities was made (if an
entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.
 
The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Agreement and the other Transaction Documents.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of such transfer, any such transferee shall agree in writing to be
bound by the terms of this Agreement and the Registration Rights Agreement and
shall have the rights of a Purchaser under this Agreement and the Registration
Rights Agreement with respect to such transferred Securities.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           Legends. Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.1(c):
 
[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Each Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Purchaser and its pledgee or secured party. At the
applicable Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder. Each Purchaser acknowledges and agrees that, except as otherwise
provided in Section 4.1(c), any Securities subject to a pledge or security
interest as contemplated by this Section 4.1(b) shall continue to bear the
legend set forth in this Section 4.1(b) and be subject to the restrictions on
transfer set forth in Section 4.1(a).
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           Removal of Legends. The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue or caused to be issued a
certificate without such legend or any other legend to the holder of the
applicable Securities upon which it is stamped, if (i) such Securities are
registered for resale under the Securities Act (provided that, if the Purchaser
is selling pursuant to the Registration Statement, the Purchaser agrees to only
sell such Securities during such time that such registration statement is
effective and not withdrawn or suspended, and only as permitted by such
registration statement), (ii) such Securities are sold or transferred pursuant
to Rule 144 (if the transferor is not an Affiliate of the Company), or
(iii) such Securities are eligible for sale under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions. Following the earlier of (i) the Effective Date or
(ii) Rule 144 becoming available for the resale of Securities without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions, the Company shall deliver to the Transfer Agent
appropriate instructions with respect to the removal of such legend. Any fees
(with respect to the Transfer Agent, Company Counsel or otherwise) associated
with the removal of such legend shall be borne by the Company. Following the
Effective Date, or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three Trading Days following
the delivery by a Purchaser (i) to the Transfer Agent (with notice to the
Company) of a legended certificate representing Shares or Warrant Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) or (ii) to the Company
of an Exercise Notice in the manner stated in the Warrants to effect the
exercise of such Warrant in accordance with its terms, and any other documents
required by Section 4.1(a), deliver or cause to be delivered to such Purchaser a
certificate representing such Securities that is free from all restrictive and
other legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1. Notwithstanding any of the foregoing to the contrary,
certificates for Shares or Warrant Shares subject to legend removal hereunder
may be transmitted by the Transfer Agent to a Purchaser by crediting the
applicable balance account at the Depository Trust Company as directed by such
Purchaser.
 
(d)           Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Shares and Warrant Shares in
accordance with the plan of distribution contained in the Registration Statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements unless an exemption therefrom is available or unless the
Securities are sold pursuant to Rule 144. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
in writing at any time that the Registration Statement registering the resale of
the Shares or the Warrant Shares is not effective or that the prospectus
included in such Registration Statement no longer complies with the requirements
of Section 10 of the Securities Act, the Purchaser will refrain from selling
such Shares and Warrant Shares until such time as the Purchaser is notified by
the Company that such Registration Statement is effective or such prospectus is
compliant with Section 10 of the Securities Act, unless such Purchaser is able
to, and does, sell such Shares or Warrant Shares pursuant to an available
exemption from the registration requirements of Section 5 of the Securities Act.
Both the Company and its Transfer Agent, and their respective directors,
officers, employees and agents, may rely on this Section 4.1(d) and each
Purchaser hereunder will indemnify and hold harmless each of such persons from
any breaches or violations of this Section 4.1(d).
 
4.2           Reservation of Common Stock. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, the number of shares of Common Stock
issuable upon exercise of the Warrants issued at the Closing (without taking
into account any limitations on exercise of the Warrants set forth in the
Warrants).
 
4.3           Furnishing of Information. In order to enable the Purchasers to
sell the Securities under Rule 144, until the earlier of (i) one year from the
Closing Date or (ii) the occurrence of a Fundamental Transaction (as defined in
the Warrant) pursuant to which the Company is no longer a reporting company
under the Exchange Act, the Company shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. Except as set forth in
clause (ii) above, during such period, if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Securities under Rule
144.
 
4.4           No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.
 
 
17

--------------------------------------------------------------------------------

 
 
4.5           Securities Laws Disclosure; Publicity. The Company shall issue a
press release disclosing the material terms of the transactions contemplated
hereby (the “Press Release”) no later than 9:00 A.M., New York City time, on the
Trading Day immediately following Offering Termination Date.  In addition, the
Company shall file a Current Report on Form 8-K with the Commission describing
the terms of the Transaction Documents (and including as exhibits to such
Current Report on Form 8-K this Agreement, the form of Warrant and the
Registration Rights Agreement) within the time prescribed by the Exchange Act.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or any Affiliate or investment adviser of any Purchaser, or
include the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser in any press release or filing with the Commission (other than the
Registration Statement) or any regulatory agency or Trading Market without the
prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement or (B) the filing of Transaction Documents
(including signature pages thereto) with the Commission or (ii) to the extent
such disclosure is otherwise required by law, request of the Staff of the
Commission or Trading Market regulations. From and after the issuance of the
Press Release, no Purchaser shall be in possession of any material, non-public
information received from the Company, any Subsidiary or any of their respective
officers, directors, employees or agents, that is not disclosed in the Press
Release unless a Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.
 
4.6           Confidentiality.  Each Purchaser, severally and not jointly with
the other Purchasers, covenants that, until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.5, (i) such Purchaser shall maintain the confidentiality
of all disclosures made to it in connection with this transaction, including the
existence and terms of this transaction and the information included in the
Transaction Documents and Disclosure Schedules, and (ii) neither such Purchaser
nor any Person acting on its behalf or pursuant to any understanding with it
shall engage in any purchase or sale of securities of the Company (including
Short Sales).  Notwithstanding the preceding clause (ii), in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall apply only with respect to the portion of assets
managed by the portfolio manager that has knowledge about the financing
transaction contemplated by this Agreement.
 
4.7           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Securities under the Transaction Documents or under any other written agreement
between the Company and the Purchasers.
 
4.8           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, the Company covenants and agrees that neither it, nor
any other Person acting on its behalf, will provide any Purchaser or its agents
or counsel with any information regarding the Company that the Company believes
constitutes material non-public information without the express written consent
of such Purchaser, unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
4.9           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares and Warrants hereunder for working capital and general
corporate purposes and shall not use such proceeds for: (a) the satisfaction of
any portion of the Company’s debt (which, for the avoidance of any doubt, does
not include trade payables and other accrued expenses, which may be paid using
such proceeds), (b) the redemption of any Common Stock or Common Stock
Equivalents or (c) the settlement of any outstanding litigation.
 
 
18

--------------------------------------------------------------------------------

 
 
4.10           Indemnification of Purchasers.
 
(a)           Subject to the provisions of this Section 4.10, the Company will
indemnify and hold each Purchaser, such Purchaser’s directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”), harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any other Purchaser Party, by any stockholder of the Company
who is not an Affiliate of such Purchaser, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Purchaser’s representations, warranties or covenants
under any of the Transaction Documents or any agreements or understandings such
Purchaser may have with any such stockholder or any violations by the Purchaser
of any applicable laws or any conduct by such Purchaser which constitutes fraud,
gross negligence, willful misconduct or malfeasance).
 
(b)           Promptly after receipt by any Purchaser Party (the “Indemnified
Person”) of notice of any demand, claim or circumstances which would or might
give rise to a claim or the commencement of any action, proceeding or
investigation in respect of which indemnity may be sought pursuant to this
Section 4.10, such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses relating to such action,
proceeding or investigation; provided, however, that the failure of any
Indemnified Person so to notify the Company shall not relieve the Company of its
obligations hereunder except to the extent that the Company is actually and
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; (ii) the Company shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.
 
4.11           Principal Trading Market Listing. If necessary, the Company shall
prepare and file with the Principal Trading Market, in the time and manner
required by such Principal Trading Market, an additional shares listing
application covering all of the Shares and Warrant Shares and shall use its
commercially reasonable efforts to take all steps necessary to cause all of the
Shares and Warrant Shares to be approved for listing or quotation on the
Principal Trading Market as promptly as possible thereafter.
 
4.12           Form D; Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to any Purchaser, promptly upon such Purchaser’s written request. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to qualify the Securities for sale at the Closing to the
Purchasers, or to obtain an exemption from such qualification, under applicable
state securities or “blue sky” laws, and the Company shall provide evidence of
such actions promptly upon the written request of any Purchaser.
 
 
19

--------------------------------------------------------------------------------

 
 
4.13           Delivery of Shares and Warrants After Closing. The Company shall
deliver, or cause to be delivered, to each Purchaser the respective Shares and
Warrants purchased by such Purchaser within three Trading Days following the
Closing Date.
 
4.14           Participation In Future Financings.
 
(a)           Subject to the terms and conditions of this Section 4.14 and
compliance with applicable securities laws, from the date hereof until the
12-month anniversary of the Final Closing Date, if the Company proposes to
engage in a Subsequent Financing, each Major Investor shall have the right to
participate in such Subsequent Financing, on the terms, conditions and price
established by the Company for the Subsequent Financing.
 
(b)           At least five Trading Days prior to any closing of a Subsequent
Financing, the Company shall deliver to each Major Investor a written notice of
its proposal or intention to effect a Subsequent Financing (each such notice, a
“Pre-Notice”), which Pre-Notice shall not contain any information other than:
(i) a statement that the Company proposes or intends to effect a Subsequent
Financing; and (ii) a statement informing such Major Investor that it is
entitled to receive an Offer Notice (as defined below) with respect to such
Subsequent Financing upon its written request. Upon the written request of a
Major Investor within three Trading Days after the Company’s delivery to such
Major Investor of such Pre-Notice, and only upon a written request by such Major
Investor, the Company shall promptly, but no later than one Trading Day after
such request, deliver to such Major Investor a written notice (the “Offer
Notice”) of the proposed or intended sale (the “Offer”) of the securities being
offered (the “Offered Securities”) in the Subsequent Financing, which Offer
Notice shall (A) identify and describe the Offered Securities, (B) describe the
price and other terms upon which they are to be issued, and the number or amount
of the Offered Securities to be issued, and (C) offer to issue and sell to the
Major Investors in accordance with the terms of the Offer 100% of the Offered
Securities, provided that the number of Offered Securities which each Major
Investor shall have the right to subscribe for under this Section 4.14 shall be
(1) based on such Major Investor’s pro rata portion of the aggregate number of
shares of Common Stock purchased by all purchasers in the Offering (including
the Shares purchased by all Purchasers hereunder) (the “Basic Amount”), and
(2) with respect to each Major Investor that elects to purchase its Basic
Amount, any additional portion of the Offered Securities as such Major Investor
shall indicate it will purchase, to the extent not attributable to the Basic
Amounts of other Major Investors which elect to purchase their Basic Amounts
(the “Undersubscription Amount”).
 
(c)           To accept an Offer, in whole or in part, such Major Investor must
deliver a written notice to the Company prior to the end of the fifth Trading
Day after such Major Investor’s receipt of the Offer Notice (the “Offer
Period”), setting forth the portion of such Major Investor’s Basic Amount that
such Major Investor elects to purchase and, if such Major Investor shall elect
to purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Major Investor elects to purchase (in either case, the “Notice of
Acceptance”).  If the Basic Amounts subscribed for by all Major Investors are
less than the total of all of the Basic Amounts, then each Major Investor that
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amount subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Major Investor that has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Major Investor
bears to the total Basic Amounts of all Major Investors that have subscribed for
Undersubscription Amounts, subject to rounding by the Company to the extent it
deems reasonably necessary. Notwithstanding the foregoing, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to each Major Investor a
new Offer Notice and the Offer Period shall expire on the fifth Business Day
after such Major Investor’s receipt of such new Offer Notice.
 
(d)           The Company shall have 30 days from the expiration of the Offer
Period to issue all or any part of the Offered Securities as to which a Notice
of Acceptance has not been given by a Major Investor (the “Refused Securities”),
but only upon terms and conditions that are not more favorable to the acquiring
Person or Persons or less favorable to the Company than those set forth in the
Offer Notice.  Any Offered Securities not acquired by Major Investors or other
Persons in accordance with this Section 4.14 may not be issued until they are
again offered to the Major Investors under the procedures specified in this
Section 4.14.
 
 
20

--------------------------------------------------------------------------------

 
 
(e)           Upon the closing of the issuance of all or less than all of the
Refused Securities, the Major Investor shall acquire from the Company, and the
Company shall issue to such Major Investor, the number or amount of Offered
Securities specified in its Notice of Acceptance.
 
(f)           The Company and each Major Investor agree that if such Major
Investor elects to participate in the Offer, the transaction documents related
thereto shall not include any term or provision whereby such Major Investor
shall be required to agree to any restrictions on trading as to any securities
of the Company or be required to consent to any amendment to or termination of,
or grant any waiver, release or the like under or in connection with, any
agreement previously entered into with the Company or any instrument received
from the Company.
 
(g)           The Company shall (i) upon any abandonment by the Company of a
Subsequent Financing, promptly confirm in writing to each Major Investor that
received an Offer Notice that the Subsequent Financing has been abandoned, or
(ii) upon completion of the Subsequent Financing, promptly publicly disclose the
material terms of the Subsequent Financing, to the extent not previously
publicly disclosed by the Company.
 
(h)           For the avoidance of any doubt, the restrictions and procedures
specified in this Section 4.14 shall not apply to (i) a public offering pursuant
to an effective registration statement under the Securities Act, or (ii) the
issuance of Excluded Securities.
 
ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
 
5.1           Conditions Precedent to the Obligations of the Purchasers to
Purchase Securities. The obligation of each Purchaser to acquire Shares and
Warrants at the Closing is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
such Purchaser (as to itself only):
 
(a)           Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.
 
(b)           Performance. The Company shall have performed, satisfied and
complied in all material respects with any and all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by it at or prior to the Closing.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           No Material Adverse Change. Since the date of execution of this
Agreement, no event or series of events shall have occurred that has had a
Material Adverse Effect.
 
(e)           No Suspensions of Trading in Common Stock. The Common Stock
(i) shall be designated for listing or quotation on the Principal Trading Market
and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below any minimum
listing maintenance requirements of the Principal Trading Market.
 
(f)           Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
 
5.2           Conditions Precedent to the Obligations of the Company to sell
Securities. The Company’s obligation to sell and issue the Shares and Warrants
at the Closing to each Purchaser is subject to the fulfillment on or prior to
the Closing Date of the following conditions, any of which may be waived by the
Company:
 
 
21

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties. The representations and warranties
made by the Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made, and as of
the Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a specific date.
 
(b)           Performance. The Purchaser shall have performed, satisfied and
complied in all material respects with any and all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Purchaser at or prior to the Closing Date.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Purchasers Deliverables. The Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
 
ARTICLE VI
MISCELLANEOUS
 
6.1           Fees and Expenses. The Company and the Purchasers shall each pay
the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares and Warrants to the Purchasers.
 
6.2           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
 
6.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section 6.3 prior to 5:00 P.M., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section 6.3 on a day that is not a Trading Day or later
than 5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given, if such notice or
communication is delivered via electronic mail or any other method not
identified in the preceding clauses (a) – (c). The address for such notices and
communications shall be as follows:
 
If to the Company:              MRI Interventions, Inc.
One Commerce Square, Suite 2550
Memphis, TN 38103
Telephone No.: (901) 522-9300
Facsimile No.: (901) 522-9400
Attention: Vice President, Business Affairs
E-mail: othomas@mriinterventions.com


 
22

--------------------------------------------------------------------------------

 
 
With a copy to:                     Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC
165 Madison Avenue, Suite 2000
Memphis, TN  38103
Telephone No.: (901) 526-2000
Facsimile No.:  (901) 577-2303
Attention: Robert J. DelPriore
E-mail: rdelpriore@bakerdonelson.com
 
 
If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature page
hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4           Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company and
Required Purchasers at the time of the amendment (which amendment shall be
binding on all Purchasers) or, in the case of a waiver, by the party against
whom enforcement of any such waiver provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Purchaser to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration is also offered to all Purchasers who then hold Securities.
 
6.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any other Transaction
Documents.
 
6.6           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the Required
Purchasers at that time, except in the event of a merger or in connection with
another entity acquiring all or substantially all of the Company’s assets. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Securities in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Securities, by the terms
and conditions of this Agreement that apply to the “Purchasers.”
 
6.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except each Purchaser Party is an intended third party
beneficiary of Section 4.10.
 
6.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 
23

--------------------------------------------------------------------------------

 
 
6.9           Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities pursuant to the Closing.
 
6.10           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
6.11           Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12           Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligation within the period therein provided, then such
Purchaser may, in its sole discretion, rescind or withdraw any such notice,
demand or election in whole or in part, without prejudice to its future actions
and rights, upon written notice to the Company prior to the Company’s
performance of the related obligation.
 
6.13           Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
 
6.14           Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
6.15           Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
24

--------------------------------------------------------------------------------

 
 
6.16           Additional Closings.  Each Purchaser acknowledges that, in
addition to the Closing, the Company may hold one or more other closings for the
purchase and sale of Units in the Offering, whether before and/or after the
Closing Date; provided, that the Final Closing Date must be on or prior to the
Offering Termination Date.
 
6.17           Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the date first indicated above.
 


 
MRI INTERVENTIONS, INC.
 


By: ____________________________________                                                                
      Name:  
      Title:    
 
 


 


 


 


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
26

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]
 
Aggregate Purchase Price (Subscription
Amount):_______________________________________________________________________________
 
If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:
 



        Print Name(s)  
Social Security Number(s)
                Signature(s) of Purchaser(s)  
Signature(s) of Purchaser(s)
        Address:                                                     Telephone:
              Fax:               Email:       

 
 
If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:
 



        Name of Entity  
Federal Taxpayer ID Number
                By:       Name:     State of Organization Title:              
Address:                                                     Telephone:         
      Fax:               Email:       

 
 
27

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Registration Rights Agreement
 
 
 
 
Exhibit A

--------------------------------------------------------------------------------

 
Exhibit B
 
Warrant
 
 
 
 
Exhibit B

--------------------------------------------------------------------------------

 
Schedule 3.1(a)
 
Subsidiaries
 


 
None.
 
 


 
Schedule 3.1(a)

--------------------------------------------------------------------------------

 
 
Schedule 3.1(g)
 
Capitalization


 
The authorized capital stock of the Company consists of: (i) 100,000,000 shares
of Common Stock; and (ii) 25,000,000 shares of preferred stock, par value $0.01
per share.
 
As of May 31, 2012, there were: (i) 40,447,717 shares of Common Stock
outstanding (not including 325,830 treasury shares), (ii) no shares of preferred
stock outstanding; (iii) 6,071,127 shares of Common Stock subject to outstanding
options issued by the Company; and (iv)  6,213,648 shares of Common Stock
subject to outstanding warrants issued by the Company.
 
In October 2009, the Company entered into a loan agreement with Boston
Scientific Corporation. Under that agreement, in October, November and December
2009, the Company borrowed an aggregate of $3,500,000 from Boston Scientific,
which loans were evidenced by three convertible promissory notes. Effective
February 2, 2012, the Company entered into a loan amendment with Boston
Scientific pursuant to which, among other things, the maturity date of each of
the notes was extended by three years (until October through December
2014).  Each of the notes is convertible, at Boston Scientific’s option, at any
time prior to the earlier of the maturity date or the Company’s consummation of
a “qualified initial public offering,” which is defined as a bona fide first
underwritten public offering of the Company’s common stock on a firm commitment
basis in which the aggregate gross proceeds received by the Company at the
public offering price equals or exceeds $20,000,000.  If Boston Scientific
elected to exercise its conversion option, its notes would convert into one
share of the Company’s preferred stock at a conversion price of $8.00 per share,
unless Boston Scientific elected to convert in connection with a qualified
financing, in which case the notes would convert at the lower of $8.00 per share
or the price per share paid by investors in the qualified financing.  A
“qualified financing” is defined as any equity financing in which shares of the
Company’s preferred stock are issued in exchange for cash proceeds.
 
In April 2011, the Company issued a $2,000,000 subordinated secured convertible
note to Brainlab AG. The note matures in April 2016, unless earlier converted,
and it accrues interest at the rate of 10% per year. In the event the Company
closes a qualified financing, which is defined as an equity financing in which
the Company issues shares of its preferred stock and receives at least
$10,000,000 in net proceeds, the principal and accrued interest of the note will
automatically convert into shares of the preferred stock that are issued  in the
qualified financing if the number of shares to be issued upon conversion
represents at least 10% of the Company’s outstanding shares of stock on a fully
diluted basis. If the number of shares that would be issued upon conversion
represents less than 10% of the Company’s outstanding shares of stock on a fully
diluted basis, the conversion will be at Brainlab’s election. The terms of the
note were amended in September 2011, among other things, to establish a maximum
conversion price of $0.60 per share. The note was further amended in February
2012, among other things, to provide Brainlab the option to convert the note
into shares of Common Stock at a conversion price of $0.60 per share at any time
on or before February 23, 2013, notwithstanding whether there is a closing of a
qualified financing.


 
Schedule 3.1(g)

--------------------------------------------------------------------------------

 
 
Schedule 3.1(o)
 
Liens


 
In October 2009, the Company entered into a loan agreement with Boston
Scientific Corporation. Under that agreement, in October, November and December
2009, the Company borrowed an aggregate of $3,500,000 from Boston Scientific,
which loans were evidenced by three convertible promissory notes. Effective
February 2, 2012, the Company entered into a loan amendment with Boston
Scientific pursuant to which, among other things, the maturity date of each of
the notes was extended by three years (until October through December
2014).  The notes are secured by a first priority security interest in all of
the Company’s assets.
 
In April 2011, the Company issued a $2,000,000 subordinated secured convertible
note to Brainlab AG. The note matures in April 2016, unless earlier
converted.  The note is secured by a security interest in the assets of the
Company, which security interest is junior and subordinate to the security
interest that secures the notes held by Boston Scientific.
 
In November 2010, the Company issued an aggregate of 10,714,286 units in a
private placement and received gross proceeds of approximately $3,000,000. The
Company issued the units to then existing stockholders and other existing
investors. Each unit consisted of a junior secured note and one share of Common
Stock. Accordingly, in the private placement the Company issued 10,714,286
shares of Common Stock and junior secured notes in the aggregate principal
amount of $3,000,000. The notes mature 10 years from the date of issuance, and
they are secured by a security interest in the assets of the Company, which
security interest is junior and subordinate to the security interest that
secures the notes held by Boston Scientific.
 
 
Schedule 3.1(o)

--------------------------------------------------------------------------------

 


Schedule 3.1(x)
 
Registration Rights


 
In October 2011, the Company commenced a private placement of securities in
which the Company offered units, each unit consisting of a junior secured
convertible note in the principal amount of $100,000 and a warrant to purchase
50,000 shares of the Common Stock. Upon completion of the private placement in
February 2012, the Company had sold 54.305 units resulting in the issuance of
convertible notes in the aggregate principal amount of $5,430,500 and warrants
to purchase 2,715,250 shares of Common Stock.  The notes subsequently converted
into an aggregate of 9,153,248 shares of Common Stock on the effective date of
the Company’s Form 10 registration statement, which was February 27,
2012.  Under the terms of that private placement, the Company granted the
investors limited piggyback registration rights.  Pursuant to those rights,
whenever the Company proposes to file a registration statement under the
Securities Act in connection with the secondary offering of shares of Common
Stock by any of the Company’s stockholders, the investors in that private
placement will be entitled to notice of the registration and will have the right
to include in the registration the shares of Common Stock issued upon conversion
of their notes and the shares of Common Stock issuable upon exercise of their
warrants.  Those same registration rights apply with respect to the shares of
Common Stock issuable upon exercise of the warrants that were issued to the
Company’s placement agent, and its sub-placement agents, in connection with the
private placement.  The placement agent and its sub-placement agents received,
in the aggregate, warrants to purchase 941,288 shares of Common Stock.
 
The Company is a party to that certain Third Amended and Restated Investor
Rights’ Agreement dated as of September 20, 2006, with certain of the Company’s
stockholders.  That agreement provided for certain demand and piggyback
registration rights.  However, given the passage of time since the agreement was
entered into, all stockholders who were parties to the agreement and who are not
presently affiliates of the Company may sell their shares pursuant to Rule 144
without restrictions (i.e., without the requirement for the Company to be in
compliance with the current public information required under Rule 144 and
without volume or manner-of-sale restrictions).
 
 
Schedule 3.1(x)